Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2007

Spence v. Water Revenue Bur
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Spence v. Water Revenue Bur" (2007). 2007 Decisions. Paper 820.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/820


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-272                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1084
                                   ________________

                                    KEVIN SPENCE,

                                                  Appellant

                                             v.

                  WATER REVENUE BUREAU, City of Philadelphia

                       ____________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 06-cv-05190)
                        District Judge: Honorable Stewart Dalzell
                     _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    June 21, 2007

      Before: SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES

                                   (Filed July 2, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Appellant, Kevin Spence, proceeding pro se and in forma pauperis, appeals an

order of the United States District Court for the Eastern District of Pennsylvania

dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The District Court
dismissed the complaint without prejudice and gave Spence an opportunity to file an

amended complaint. Spence chose to commence the instant appeal rather than file an

amended complaint, thereby expressing his intention to stand on his complaint as filed.

The order being appealed is therefore final and appealable. See Borelli v. City of

Reading, 532 F.2d 950, 951-52 (3d Cir. 1976).

       We agree with the District Court that the complaint is inadequate under the notice

pleading requirements of F ED. R. C IV. P. 8(a). As best we can tell from the cryptic

statements in the complaint, the instant suit arises from a billing dispute with the Water

Revenue Bureau. However, despite affording Spence the leeway properly allowed pro se

litigants, we are unable to discern the factual basis for his claims or the legal theory on

which he relies. Accordingly, we will dismiss the appeal under 28 U.S.C. §

1915(e)(2)(B).




                                                   2